Citation Nr: 0022830	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  94-42 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an extension of the delimiting date for 
Educational Assistance under chapter 32, title 38, United 
States Code.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1991 decision of the Boston, 
Massachusetts, Department of Veterans Affairs (VA) Regional 
Office (RO).

The appellant appeared at a hearing before the undersigned 
Member of the Board on May 18, 2000, at which time he 
testified with respect to the issue before the Board.  A 
transcript of that hearing has been associated with the 
record on appeal.


FINDINGS OF FACT

1.  The appellant served on active duty in the Air Force from 
May 1979 to October 1981.  He also served on active duty for 
training in the Massachusetts Air National Guard from April 
to November 1986.

2.  His delimiting date for use of his Educational Assistance 
benefits was October 23, 1991.

3.  In July 1991, the RO received from the appellant an 
application requesting an extension of the applicable 
delimiting period.

4.  The evidence does not establish, and the appellant does 
not contend, that he was prevented by physical or mental 
disability from initiating or completing a chosen program of 
education prior to his delimiting date.


CONCLUSION OF LAW

There is no legal entitlement to an extension of the 
appellant's delimiting date for Educational Assistance 
benefits under chapter 32, title 38, United States Code 
beyond October 23, 1991.  38 U.S.C.A. §§ 3202, 3232(a) (West 
1991); 38 C.F.R. §§ 21.5021, 21.5041, 21.5042 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The general rule with regard to educational assistance 
benefits under chapter 32, title 38, United States Code, is 
that such benefits "shall not be afforded an eligible 
veteran . . . more than 10 years after the date of such 
veteran's last discharge or release from active duty."  38 
U.S.C.A. § 3232(a)(1) (West 1991); 38 C.F.R. § 21.5041 
(1999).  An exception to that rule provides that the 10-year 
delimiting period can be extended if (1) the veteran "was 
prevented from initiating or completing [his] chosen program 
of education during the delimiting period . . . because of a 
physical or mental disability which was not the result of 
[his] own willful misconduct, . . ." and (2) the veteran 
submits an application for extension within one year after 
the last date of the delimiting period otherwise applicable, 
or within one year after the termination date of his mental 
or physical disability, whichever is later.  38 U.S.C.A. 
§ 3232(a)(2) (West 1991); 38 C.F.R. § 21.5042 (1999).

In the present case, the record shows that the appellant 
served on active duty in the United States Air Force from May 
1979 to October 1981.  He was awarded chapter 32 educational 
assistance benefits by decision in July 1982, at which time 
he was notified that he had until October 23, 1991, to use 
his entitlement.  He was advised of his remaining entitlement 
under chapter 32 and his October 1991 delimiting date in 
award-continuation letters issued by VA in September 1983, 
September 1984, December 1985, March 1986, March 1987, 
November 1987, May 1988, November 1988, March 1989, November 
1989, April 1990, November 1990, and March 1991.

The record also reflects that the appellant was a member of 
the Massachusetts Air National Guard and that he had a period 
of active duty for training with his Guard unit from April to 
November 1986.

In July 1991, the RO received from the appellant an 
application requesting an extension of the applicable 
delimiting period.  He maintains that his service in the Air 
National Guard should operate to extend his eligibility for 
chapter 32 benefits beyond October 23, 1991.

The appellant has advanced two fundamental arguments.  First, 
he contends that his active duty for training with his Guard 
unit in 1986, a period that lasted 2541/2 days, is sufficiently 
equivalent to active duty military service for purposes of 38 
U.S.C.A. § 3232(a)(1).  In other words, he contends that his 
"discharge" or "release" from such service in November 
1986 should be considered his "last discharge or release 
from active duty" for purposes of triggering a new 10-year 
delimiting period under the law.  Second, he essentially 
maintains that, although his 1986 service in the Air National 
Guard did not involve any physical or mental disability under 
38 U.S.C.A. § 3232(a)(2), the applicable delimiting period 
should be extended for a period equivalent to the length of 
this service because, as a result of the remote location of 
his duty assignment (he attended a weapons school in Colorado 
for the period in question), he was unable to pursue a formal 
education during that time.

With regard to the first argument, it is the Board's 
conclusion that the law does not permit the delimiting period 
for chapter 32 benefits to be renewed or extended based upon 
the appellant's service in the Air National Guard in 1986.  
As noted above, the law specifically provides that chapter 32 
educational assistance benefits "shall not be afforded an 
eligible veteran . . . more than 10 years after the date of 
such veteran's last discharge or release from active duty."  
38 U.S.C.A. § 3232(a)(1) (West 1991) (emphasis added).  The 
term "active duty" is defined in the applicable 
regulations, with certain exceptions not applicable here, as 
"full-time duty in the Armed Forces or as a commissioned 
officer of the regular or Reserve Corps of the Public Health 
Service or of the National Oceanic and Atmospheric 
Administration. . . ."  38 U.S.C.A. § 3202 (West 1991); 38 
C.F.R. § 21.5021(b) (1999).  The law generally applicable to 
veterans' benefits defines "active duty" as full-time duty 
in the Armed Forces, other than active duty for training.  38 
U.S.C.A. § 101(21)(A) (West 1991) (emphasis added).  Hence, 
the law and regulations do not currently recognize "active 
duty for training service" in the National Guard as "active 
duty" for purposes of renewing the 10-year delimiting period 
for educational assistance under chapter 32.

As to the appellant's second argument, it is the Board's 
conclusion that the law does not permit the 10-year 
delimiting period for chapter 32 benefits to be extended 
based upon his inability to pursue formal education for a 
portion of the applicable period due to his duty assignment 
in a remote location while on active duty for training in the 
Air National Guard in 1986.  As noted above, an extension (as 
opposed to a renewal) of the 10-year delimiting period can be 
granted only if it is shown that a veteran "was prevented 
from initiating or completing [his] chosen program of 
education during the delimiting period . . . because of a 
physical or mental disability which was not the result of 
[his] own willful misconduct . . . ."  38 U.S.C.A. 
§ 3232(a)(2) (West 1991).  There is no provision in the law 
which allows for an extension of the delimiting period for 
any other reason.  Inasmuch as the available evidence does 
not establish, and the appellant does not contend, that he 
was prevented by physical or mental disability from 
initiating or completing his chosen program of education 
between the time of his separation from active military 
service in October 1981, and the end of the applicable 
delimiting period on October 23, 1991, his application for 
extension cannot be granted.

The Board is bound by the regulations of the Department.  
38 U.S.C.A. § 7104(c) (West 1991).  Thus, for the reasons 
stated above, there is no legal authority to grant or extend 
chapter 32 benefits past the appellant's delimiting date, 
October 23, 1991.  Where the law and not the evidence is 
dispositive of the issue before the Board, the claim is 
denied because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).  Accordingly, the appeal as to this issue must 
fail.



...........(ORDER AND SIGNATURE LINE APPEAR ON NEXT PAGE).........


ORDER

Entitlement to educational assistance under chapter 32, title 
38, United States Code, beyond October 23, 1991, is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

